DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2005/0233213 A1) (provided by Applicant in IDS filed 2 February 2021).

Regarding claim 1, Lee teaches a silicon-based composite for use as a negative electrode active material comprised of a silicon oxide of the form SiOx, wherein x ≤ 1.5, and one or more elements selected from B, P, Li, Ge, Al, and V [0011]. Lee discloses in Figs. 1 and 2 that negative active material has a structure with a core material 10, which is formed of nanocrystalline silicon 12 dispersed in the amorphous silicon-based composite 11 [0023], [0025]. Lee discloses a property, the amorphorization degree, which is determined from the ratio of the X-ray diffraction peak intensity of the silicon-based composite after quenching to the peak intensity before quenching [0031]. The amorphorization degree is preferably more than 50% [0030]. Lee teaches wherein both the SiOx amorphorization degree and the Li atom diffusion rate are increased by introducing the one or more elements selected from B, P, Li, Ge, Al, and V into the silicon oxide, but only provides examples using B as the dopant [0029]. 
It would be obvious to one of ordinary skill in the art to modify the negative electrode active material of Lee such that the element introduced into the silicon oxide is selected to be Li with a reasonable expectation of success in both increasing the amorphorization degree of the SiOx and increasing the diffusion rate of Li atoms.
Modified Lee therefore renders obvious the claim limitation “A negative electrode active material for a lithium secondary battery, comprising a silicon-based particle represented by M-SiOx, wherein M is Li, Mg, Al, or Ti, and 0≤x<2,
wherein the M-SiOx comprises a crystalline phase and an amorphous phase, and
wherein the amorphous phase is present in an amount of 20 wt. % to 70 wt. % based upon a total weight of the M-SiOx.”
The examiner notes that the claimed proportion of the amorphous phase is regarding the weight percentage based upon a total weight of the silicon composite oxide. Lee teaches the amorphorization degree with respect to XRD and not with explicit weight percentages. However, it is the examiner’s position that an amorphorization degree of 50% or more overlaps with an amorphous phase having 20 to 70 wt.%. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 2, Modified Lee meets the claim limitations of the negative electrode active material according to claim 1 as set forth above. Modified Lee accordingly reads on the claim limitation “wherein the crystalline phase comprises one or more selected from the group consisting of a Si phase” because the core material 10 is comprised of a nano-crystalline silicon, which is a Si phase, and can be considered to include a crystalline phase.

Regarding claims 3 and 4, Modified Lee meets the claim limitations of the negative electrode active material according to claim 1 as set forth above. Lee further teaches wherein the at least one element introduced to the silicon oxide (B, P, Li, Ge, Al, V) is present at preferably 10 wt. % to 30 wt. % [0033].
It would therefore be obvious to one of ordinary skill in the art to modify the weight percentage of the Li of Modified Lee such that it was present in an amount between 10 and 30 wt. % with respect to the total weight silicon-based composite, as taught by Lee.
Thus Lee, meets claims 3 and 4, and both fall within 10 to 30 wt. %.

Regarding claim 5, Modified Lee meets the claim limitations of the negative electrode active material according to claim 1 as set forth above. Lee further discloses wherein the silicon-based composite is coated with a carbonaceous material via a deposition method such as chemical vapor deposition (CVD) [0056], [0064].

Modified Lee therefore reads on the claim limitation “wherein the silicon-based particle further comprises a carbon coating layer on a surface of the silicon-based particle.”

Regarding claim 6, Modified Lee meets the claim limitations of the negative electrode active material according to claim 1 as set forth above. Lee further discloses wherein the silicon-based composite is coated with a carbonaceous material via a deposition method such as chemical vapor deposition (CVD) [0056], [0064]. In one embodiment, the carbonaceous material is present in an amount of 30 wt. % [0064].
It would therefore be obvious to one of ordinary skill in the art to modify the carbon coating layer of Modified Lee such that the carbonaceous precursor is present in an amount of 30 wt. %, as taught be Lee, with a reasonable expectation of success.
Modified Lee therefore renders obvious the claim limitation “wherein the silicon-based particle further comprises a carbon coating layer on a surface of the silicon-based particle in an amount of 1 wt. % to 30 wt. % based on the total weight of the negative electrode active material for the lithium secondary battery.”

Regarding claim 7, Modified Lee meets the claim limitations of the negative electrode active material according to claim 1 as set forth above. Lee further disclose wherein the negative electrode active material is applied to a copper foil to provide a negative electrode [0072].
It would therefore be obvious to one of ordinary skill in the art to combine the negative electrode active material of Modified Lee with a copper foil to form a negative electrode, as taught by Lee, with a reasonable expectation of success.
Modified Lee therefore renders obvious the claim limitation “A negative electrode for a lithium secondary battery comprising the negative electrode active material according to claim 1.”

Regarding claim 8, Modified Lee meets the claim limitations of the negative electrode active material according to claim 7 as set forth above. Lee further discloses an embodiment in which a negative electrode active material was prepared by mixing the silicon-based composite and graphite in a weight ratio of 7:3 [0068].
It would therefore be obvious to one of ordinary skill in the art to modify the negative electrode active material of Modified Lee such that it was further comprised of graphite, as taught by Lee, with a reasonable expectation of success.
Modified Lee therefore renders obvious the claim limitation “The negative electrode of claim 7, further comprising a graphite-based active material as a negative electrode active material.”

Regarding claim 9, Modified Lee meets the claim limitations of the negative electrode active material according to claim 7 as set forth above. Lee further discloses wherein the negative electrode active material is intended to be used in a rechargeable lithium battery.
It would therefore be obvious to one of ordinary skill in the art to combine the negative electrode of Modified Lee with a rechargeable lithium battery, as taught by Lee, with a reasonable expectation of success.
Modified Lee therefore reads on the claim limitation “A lithium secondary battery comprising the negative electrode according to claim 7.”


 Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0090750 A1) (provided by Applicant in IDS filed 2 February 2021) in view of Kim et al. (US 2018/0151868 A1) (provided by Applicant in IDS filed 15 May 2020).

Regarding claim 10, Oh discloses a method of preparing a negative electrode active material [0073]. The method comprises mixing silicon powder and silicon dioxide to form a silicon oxide mixture powder and subjecting the mixture, in addition to 1.5 kg of magnesium, to a thermal treatment at 1400⁰C under a reduced pressure atmosphere. The thermal treatment results in a silicon oxide vapor and a magnesium vapor which react in the gaseous phase and are then cooled at 800⁰C and precipitated [0073]. Oh further teaches that in the precipitating step, the temperature is preferably controlled between 500⁰C to 900⁰C [0059]. If the temperature is less than 500⁰C, the surface area of the silicon oxide composite is rapidly increased and battery characteristics are deteriorated. If the temperature is greater than 900⁰C, the size of the silicon crystals is increased to several tens of nm or greater and the life characteristics of the battery may deteriorate [0059].
Furthermore, Oh teaches that if the range of the relative ratio between an intensity of a diffraction peak belonging to Si(111), ISi(111), and the intensity of a diffraction peak belong to Mg2SiO4, IMg2SiO4, is greater than 1, the size of the Si crystals are smaller than 1 nm, the silicon oxide composite is amorphous, or the Si content is severely small, which is not desired. Oh does not provide details regarding adjusting an amorphous phase content.
Kim teaches a method of preparing a negative electrode active material comprising silicon and silicon dioxide [0076]. Kim further teaches that the silicon of the silicon-based composite may be crystalline or amorphous and that crystalline silicon oxide is reduced by metallic gases (such as the magnesium vapor of Oh) resulting in amorphous silicon. The crystalline silicon and amorphous silicon phases of the composite may be controlled by adjusting the reduction temperature conditions, which correspond with the precipitation conditions of Oh [0102]. Kim therefore teaches wherein the amount of amorphous phase content in the silicon oxide composite is a result-effective variable with respect to temperature control.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the precipitation temperature of Oh to control the amount of amorphous silicon in the composite, as taught by Kim, to be within 20 wt. % and 70 wt. % as a matter of routine experimentation. The Courts have held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(A).
The examiner notes that the heating steps of Modified Oh are performed under a reduced pressure atmosphere. A vacuum atmosphere is an example of a reduced pressure atmosphere. It would thus be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a vacuum atmosphere as the reduced pressure atmosphere of Modified Oh with a reasonable expectation of success.
Furthermore, the precipitation step of Modified Oh is considered to be a solid phase condensing step because the vapor product is condensed into a solid-phase composite [0073].
Modified Oh therefore renders obvious the claim limitation “A method of preparing the negative electrode active material represented by M-SiOx according to claim 1, the method comprising: 
vacuum-heating a powder mixture of Si and SiO2 to form SiOx vapor, wherein (0≤x<2);
vacuum-heating a metal M to form M vapor, wherein M is Li, Mg, Ca, Al, or Ti;
mixing the SiOx vapor and the M vapor; and 
solid-phase condensing the mixture of SiOx vapor and the M vapor, 
wherein the solid-phase condensing process comprises a step of controlling a temperature to adjust an amorphous phase content of the M-SiOx to a range of 20 wt. % to 70 wt. % based upon a total weight of M-SiOx.”

Regarding claim 11, Modified Oh meets the claim limitations of the method according to claim 10 as set forth above. Oh further teaches that in the precipitating step, the temperature is preferably controlled between 500⁰C to 900⁰C [0059]. If the temperature is less than 500⁰C, the surface area of the silicon oxide composite is rapidly increased and battery characteristics are deteriorated. If the temperature is greater than 900⁰C, the size of the silicon crystals is increased to several tens of nm or greater and the life characteristics of the battery may deteriorate [0059].
Modified Oh therefore renders obvious the claim limitation “wherein the temperature in the solid-phase condensing process is controlled in a range of 340⁰C to 810⁰C.” because the claimed range and the range disclosed by the prior art substantially overlap. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 12, Modified Oh meets the claim limitations of the method according to claim 10 as set forth above. Oh further teaches that in the precipitating step, the temperature is preferably controlled between 500⁰C to 900⁰C [0059]. If the temperature is less than 500⁰C, the surface area of the silicon oxide composite is rapidly increased and battery characteristics are deteriorated. If the temperature is greater than 900⁰C, the size of the silicon crystals is increased to several tens of nm or greater and the life characteristics of the battery may deteriorate [0059].
Modified Oh therefore renders obvious the claim limitation “wherein the temperature in the solid-phase condensing process is controlled in a range of 400⁰C to 750⁰C” because the claimed range and the range disclosed by the prior art substantially overlap. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 13, Modified Oh meets the claim limitations of the method according to claim 10 as set forth above. Oh further discloses wherein the magnesium-containing silicon oxide composite powder resulting from the condensing step is further subjected to CVD treatment under a mixture gas of argon and methanol to form a carbon coating layer on the silicon oxide composite [0074].
Modified Oh therefore reads on the claim limitation “further comprising forming a carbon coating layer on a surface of the negative electrode active material represented by M-SiOx after solid-phase condensing the mixture of SiOx vapor and the M vapor.”

Regarding claim 14, Modified Oh meets the claim limitations of the method according to claim 13 as set forth above. Modified Oh further reads on the claim limitation “wherein the carbon coating layer is formed by carbonizing a carbon precursor” wherein the carbon precursor is the methane gas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawada et al. (JP 2012033317 A) teaches a negative electrode active material including a silicon-silicon-oxide complex and a carbon coating (Abstract). The complex is doped with magnesium or calcium (Abstract).
Wang et al. (CN 103474632 A) teaches a negative electrode active material comprising a silicon oxide and silicon alloy wherein the silicon may be amorphous or crystalline [0025], [0027]. Additionally, the silicon composite may be doped with magnesium [0170].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728